Title: From George Washington to George Walton, 6 August 1777
From: Washington, George
To: Walton, George



Sir
Camp near Germantown [Pa.] Aug. 6th 1777

I had the pleasure of your Letter respecting General McIntosh.
You may Inform Congress that One Brigade in this Army is without a General Officer, occasion’d by Dehaas’s not chusing to accept of that Commission & should they think proper to order Genl McIntosh for that purpose, it wou’d be very agreeable to me were it not for the length of time it will take to get him here this, I apprehend, they will have no great Objection to, unless they have some Gentleman in view to fill that Vacancy, or may be of opinion that the Campaign will be almost over before he can possibly arrive or be of any Service to us.
I expect’d an answer was given to you yesterday & did not know the Contrary untill I was leaving Town. I am &C.

G.W.

